Dismissed and Memorandum Opinion filed June 16, 2005








Dismissed and Memorandum Opinion filed June 16, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00295-CV
____________
 
MHL
HOMEBUILDER LLC, Appellant
 
V.
 
DABAL/GRAPHIC RESOURCE, Appellee
 

 
On Appeal from the County Civil
Court at Law No. 2  
Harris County, Texas
Trial Court Cause No. 826,981
 

 
M E M O R A N D U M  O
P I N I O N




This is an appeal from a judgment signed February 21,
2005.  The clerk=s record was filed on May 13,
2005.  According to information supplied
to this court, appellant MHL Homebuilder LLC is not represented by counsel in
this appeal.  Rather, appellant is
attempting to represent itself pro se through a corporate officer who is not an
attorney.  Except for the performance of
ministerial tasks, corporations may appear and be represented only by a
licensed attorney.  Kunstoplast of
Am., Inc. v. Formosa Plastics Corp., U.S.A., 937 S.W.2d 455, 456 (Tex. 1996);
see also Dell Dev. Corp. v. Best. Indus. Uniform Sup. Co., 743 S.W.2d
302, 303 (Tex. App.CHouston [14th Dist.] 1987, writ denied).  
On May19, 2005, this Court issued an order stating that
unless appellant retained counsel for this appeal and provided proof of the
retention to this court on or before June 3, 2005, the court would dismiss the
appeal for failure to comply with our order. 
See Tex. R. App. P. 42.3(c).  Appellant filed no response, and no attorney
has entered an appearance on behalf of appellant.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 16, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost.